               Case 2:21-cv-00048-BJR Document 24 Filed 02/23/21 Page 1 of 3




 1                                                    THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    HT-SEATTLE OWNER, LLC,                              No. 2:21-cv-00048-BJR
 9                           Plaintiff,                   STIPULATED MOTION AND
                                                          ORDER STAYING
10            v.
11    AMERICAN GUARANTEE AND
      LIABILITY INSURANCE COMPANY,
12
                             Defendant.
13

14
            The Parties, through their undersigned counsel, hereby jointly request an order modifying
15

16
                                                                                g FRCP 12 Motion (Dkt.
17

18   No. 19), with the deadlines for the Initial Disclosures and Joint Status Report being seven and

19

20   Disclosures or as otherwise allowed under Fed. R. Civ. P. 26 or any applicable local rule, that party
21   may request a lifting of this stay for limited and specific purposes.
22
            DATED: February 22, 2021
23
                                                   LANE POWELL PC
24
                                                   BY: /S/ DAVID M. SCHOEGGL
25                                                 David M. Schoeggl, WSBA No. 13638
                                                   schoeggld@lanepowell.com
26
                                                   Stephania Denton, WSBA No. 21920


     STIPULATED MOTION AND ORDER STAYING

     (Case No. 2:21-cv-00048-BJR) - Page 1
               Case 2:21-cv-00048-BJR Document 24 Filed 02/23/21 Page 2 of 3




 1                                           dentons@lanepowell.com
                                             Michael Brown, WSBA No. 49722
 2                                           brownm@lanepowell.com
 3                                           Telephone: 206.223.7000
                                             Facsimile: 206.223.7107
 4
                                             Attorneys for DEFENDANT American Guarantee
 5                                           and Liability Insurance Company
 6
                                             JAMESON PEPPLE CANTU PLLC
 7
                                             By: /s/ Matt T. Adamson
 8                                           Matt T. Adamson, WSBA #31731
                                             madamson@jpclaw.com
 9                                           801 Second Avenue, Suite 700
                                             Seattle, WA 98104
10
                                             Telephone: 206.344.5280
11                                           Facsimile: 206.292.1995

12                                           BLANK ROME LLP
                                             James R. Murray, WSBA #25263
13                                           jmurray@blankrome.com
                                             1825 Eye Street, N.W.
14
                                             Washington, D.C. 20006
15                                           Telephone: 202.420.2200
                                             Facsimile: 202.420.2201
16
                                             BLANK ROME LLP
17                                           Linda Kornfeld (pending
18                                           admission pro hac vice)
                                             lkornfeld@blankrome.com
19                                           2029 Century Park East, 6th Floor
                                             Los Angeles, CA 90067
20                                           Telephone: 424.239.3400
                                             Facsimile: 424.239.3434
21

22                                           BLANK ROME LLP
                                             Lisa M. Campisi (admitted pro hac vice)
23                                           lcampisi@blankrome.com
                                             1271 Avenue of the Americas
24                                           New York, NY 10020
                                             Telephone: 212.885.5000
25                                           Facsimile: 212.885.5001
26
                                             Attorneys for Plaintiff HT-Seattle Owner, LLC


     STIPULATED MOTION AND ORDER STAYING

     (Case No. 2:21-cv-00048-BJR) - Page 2
               Case 2:21-cv-00048-BJR Document 24 Filed 02/23/21 Page 3 of 3




 1                                                  ORDER
 2                Based on the above Stipulated Motion, the Court does hereby ORDER:
 3
            The Stipulated Motion is granted; Joint Status Report due 30 days after the Court rules
 4
     on                                           Dkt. 19); FRCP 26(f) Conference Deadline is 30 days
 5
     after the Court rules on Dkt. 19; Initial Disclosure Deadline is 37 days after the Court rules on
 6

 7   Dkt. 19. If a party requires discovery prior to filing of the

 8   otherwise allowed under Fed. R. Civ. P. 26 or any applicable local rule, that party may request a

 9   lifting of this stay for limited and specific purposes.
10

11
     DONE IN OPEN COURT this 23rd day of February, 2021.
12

13
                                            _______________________________________
14                                          Hon. Barbara J. Rothstein
                                            United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION AND ORDER STAYING

     (Case No. 2:21-cv-00048-BJR) - Page 3
